Citation Nr: 9932556	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-27 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for left inguinal 
hernia.  

3.  Entitlement to service connection for arthritis of the 
fingers.  

4.  Propriety of the initial noncompensable evaluation 
assigned for right inguinal hernia.  

5.  Propriety of the initial noncompensable evaluation 
assigned for residuals of a burn to the left arm.  

6.  Propriety of the initial noncompensable evaluation 
assigned for residuals of a burn to the right hand.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
July 1991 to January 1997.  In service, he was a cook in an 
air cavalry unit.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the claimed benefits.  
The same decision also denied the veteran a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(1999).  The veteran appealed to the Board.  

In December 1997, the veteran testified before a hearing 
officer at the RO.  The RO subsequently granted him a 10 
percent disability evaluation under 38 C.F.R. § 3.324, 
effective from the first day following the date of the 
veteran's separation from active duty.  This 10 percent 
disability evaluation under the provisions of 38 C.F.R. 
§ 3.324 consists of a full award of benefits on that issue.  
See Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As the veteran has disagreed with the initial evaluation 
assigned for each disability for which service connection has 
been granted, the Board has recharacterized these issues as 
involving the propriety of the initial rating assigned in 
each instance.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has any hearing loss, to include that recognized as a 
disability for VA purposes.  

2.  There is no competent medical evidence that the veteran 
has a left inguinal hernia.  

3.  There is competent medical evidence within the one-year 
presumptive period following the veteran's separation from 
active duty service suggestive of arthritis in at least one 
of his hands.  

4.  The veteran has not undergone surgery for his right 
inguinal hernia and, since his separation from active duty 
service, his right inguinal hernia has been shown to be small 
and reducible, without other significant clinical findings.  

5.  Since the veteran's separation from active duty service, 
his left arm residuals of a second degree burn are shown as 
an area of depigmentation on the posterior forearm and a 1 cm 
area of scar tissue distal to the elbow which is nontender 
and does not cause functional impairment.  

6.  Since the veteran's separation from active duty service, 
his right hand residuals of a second-degree burn are shown as 
a small area of depigmentation on the volar aspect of the 
hand that is nontender.  



CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for left inguinal hernia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim for service connection for service connection 
for arthritis of the fingers is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

4.  As the assignment of an initial noncompensable evaluation 
for right inguinal hernia was proper, the criteria for a 
higher evaluation have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, 4.1-4.7, 4.10, 4.41, 
4.114, Diagnostic Code 7338 (1999).  

5.  As the assignment of an initial noncompensable evaluation 
for residuals of a burn to the left arm was proper, the 
criteria for a higher evaluation have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1-
4.7, 4.10, 4.20, 4.27, 4.41, 4.118, Diagnostic Code 7899-7802 
(1999).  

6.  As the assignment of an initial noncompensable evaluation 
for residuals of a burn to the right hand was proper, the 
criteria for a higher evaluation have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1-
4.7, 4.10, 4.20, 4.27, 4.41, 4.118, Diagnostic Code 7899-7802 
(1999).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.   
See Epps, 126 F.3d at 1468; see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he 
court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

A.  Bilateral Hearing Loss

At service entry, the veteran's hearing test results revealed 
normal hearing.  At separation from service, he noted, by 
history, that he was having trouble hearing at times.  His 
separation from active duty physical examination report does 
not contain any audiology test results.  He was separated 
from active duty in January 1997.  

In July 1997, the veteran underwent VA audiology evaluation 
which revealed that his hearing was within normal limits its.  
His speech discrimination was excellent, with no rollover 
evident for either ear.  Immittance testing revealed a normal 
typanopgram for the left ear and deep tympanopgram for the 
right ear.  Acoustic reflexes were present at normal levels, 
with no reflex decay detected for either ear.  

During the veteran's December 1997 personal hearing, he 
testified that he felt his hearing was growing worse and 
attributed the loss to the noise he was exposed to in the 
kitchen and loud noises from weapons fire while on training 
exercises.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for a least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.  

As noted above, hearing loss was not medically demonstrated 
in service.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim, see Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In this 
case, however, there is no evidence that the veteran 
currently has any hearing loss, to include hearing loss 
recognized as a disability for VA purposes.  Although the 
veteran's April 1997 audiology test results are not reported 
in terms of Hertz, the examining audiologist specifically 
noted that the veteran's hearing as being within normal 
limits with excellent speech discrimination.  Moreover, the 
veteran has not otherwise presented evidence of, or indicated 
the existence of evidence of, any current hearing loss.  In 
the absence of competent, i.e., medical, evidence of a 
current disability (and, if so, of a nexus between that 
disability and service) there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As such, the 
veteran's claim for service connection for bilateral hearing 
loss is not plausible.  

While the veteran asserts that he has a hearing loss which he 
attributes to exposure to excessive noise in kitchens where 
he worked as a cook and to weapons firing while on maneuvers, 
as a lay person without medical training, he is not competent 
to offer an opinion on medical matters, such as the diagnosis 
of a disability and an opinion as to the relationship between 
that claimed disability a and service.  See Jones v. 
Derwinski, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

Hence, the Board finds that the veteran has not met his 
initial burden of submitting evidence of a well-grounded 
claim for service connection for bilateral hearing loss, and 
the claim on that issue must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).  In the absence of evidence of a well-
grounded claim, the VA is under no duty to assist the veteran 
in the development of the facts pertinent to the claim.  See 
Epps, 126 F.3d at 1468; Grivois, 6 Vet. App. at 140.  
Furthermore, the Board is not aware of the existence of any 
evidence that, if obtained, would render the claim on this 
issue well grounded.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed.Cir. 1997).  

Although the RO did not specifically deny the veteran's claim 
for service connection for bilateral hearing loss as not well 
grounded, "when the RO does not specifically address the 
question whether a claim is well grounded but rather proceeds 
to adjudicate on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Moreover, both the statement of the case and supplemental 
statement of the case contain the legal requirement of 
submitting a well-grounded claim.  As the veteran has been 
advised of the elements necessary to submit a well-grounded 
claim for service connection and the reasons why his claim is 
inadequate, the duty to inform has been met.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  

B.  Left Inguinal Hernia

The veteran's service medical records do not reflect any 
complaints or symptomatology associated with a left inguinal 
hernia.  Post-service, his April 1997 VA examination report 
notes that no left inguinal hernia was found.  

During the veteran's December 1997 personal hearing, he 
testified that he has a left inguinal hernia, claimed as a 
bulge; however, he has not submitted any competent medical 
evidence of such.  On a visit to a VA medical facility on the 
afternoon of his personal hearing in December 1997, he 
requested surgery for a right inguinal hernia but the 
outpatient treatment report makes no mention of any 
complaints pertaining to a left inguinal hernia.  

Thus, there is no medical evidence establishing that the 
veteran has, or ever has had, a left inguinal hernia.  In the 
absence of competent medical evidence of the currently 
claimed disability (and a nexus between that disability and 
service), there can be no valid claim.  See Brammer, 3 Vet. 
App. at 225; Rabideau, 2 Vet. App. at 144.  

The veteran may well believe that he currently has a left 
inguinal hernia and that such hernia was incurred in service.  
However, the Board would emphasize that it is the province of 
trained health care professionals to enter conclusion that 
require medical opinion such as the diagnosis of a disability 
or an opinion as to the etiology of that disability.  As a 
lay person, he is not competent to render such opinions.  See 
Jones, 7 Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  
As noted earlier, a claim must be supported by evidence and 
sound medical principles, not just assertions.  See Tirpak, 2 
Vet. App. at 611.  

Therefore, the Board finds that the veteran has not met his 
initial burden of submitting evidence of a well-grounded 
claim for service connection for left inguinal hernia, and 
the claim on this issue must be denied on that basis.  See 
38 U.S.C.A. § 5107(a).  Further, in the absence of evidence 
of a well-grounded claim, the VA is under no duty to assist 
the veteran in the development of the facts pertinent to the 
claim.  See Epps, 126 F.3d at 1468; Grivois, 6 Vet. App. at 
140.  In addition, the Board is not aware of the existence of 
any evidence that, if obtained, would render the claim on 
this issue well grounded.  See McKnight, 131 F.3d at 1485. 

The RO also denied the veteran's claim for service connection 
for left inguinal hernia as not well grounded.  Hence, the 
duty to inform him of the evidence necessary to well ground 
the claim, and the reasons why the current claim is 
inadequate, are met.  See 38 U.S.C.A. § 5103(a); Robinette, 8 
Vet. App. at 77-78.  




C.  Arthritis of the Fingers

Service connection may presumed, for certain chronic 
diseases, such as arthritidis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R.§§  3.307, 3.309.

Because the RO has denied the veteran's claim for arthritis 
of the fingers on the basis that it was not well-grounded, 
the preliminary question to be answered is whether the 
veteran has, in fact, presented evidence of a well-grounded 
claim on this issue.  As noted earlier, a well-grounded claim 
is not necessarily a claim that will ultimately be deemed 
allowable.  It is a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1468; 
Murphy, 1 Vet. App. at 81.  Furthermore, while a claim must 
be supported by competent medical evidence of a current 
disability, of a disease or injury in service, and of a nexus 
between the current disability and service, the nexus 
requirement may be satisfied by evidence that a chronic 
disease subject to presumptive service connection manifested 
itself to a compensable degree within the prescribed period.  
See Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

The veteran's service medical records prior to separation do 
not include any complaints, findings, or diagnosis of 
arthritis.  However, at the time of the veteran's April 1997 
VA examination, which was undertaken within three months 
after his separation from active duty service, he complained 
of arthritis in his fingers manifested by pain, cramping and 
"locking up."  He denied any trauma to his fingers, other 
than a burn injury (for which service connection has been 
granted).  On examination of his left hand, the metacarpal 
joint was tender to palpation.  There was no crepitus and his 
fingers had full range of motion.  X-rays of his left hand 
revealed findings noted by the examiner as suggestive of 
seronegative spondyloarthropathy - possibly gout or psoriatic 
arthritis.  Examination of the right hand revealed no 
crepitus, no swelling and full range of motion.  X-rays taken 
of the right hand revealed no abnormal findings.  The 
diagnoses included "right hand pain, secondary to 
arthritis."

In the veteran's case, the X-ray findings and diagnosis 
rendered in connection with the April 1997 VA examination, 
within the one presumptive period for arthritis, suggests 
both a present disability and a nexus between that disability 
and service; hence, the claim for service connection for 
arthritis is, at least, plausible.   Under such 
circumstances, the Board concludes that evidence of a well-
grounded claim for service connection for arthritis of the 
fingers has been presented.  

II.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claims as to the propriety of initial evaluations assigned 
for right inguinal hernia, residuals of a burn to the left 
arm, and residuals of a burn to the right hand are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist on those 
issues.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  It is thus essential, 
both in the examination and in the evaluation of disability, 
that each disability be reviewed in relation to its history.  
See 38 C.F.R. § 4.41.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 119.  

Here, the RO did not characterize the any of the relevant 
issues as involving the propriety of the initial evaluation 
assigned, or consider whether "staged rating" was 
appropriate.  However, there is only the report of a single 
VA examination upon which to evaluate the claims.  Hence, 
there is no basis for consideration of "staged rating," and 
the Board's characterization of the issues consistent with 
the Fenderson decision does not result in any analysis 
different than that employed by the RO.  

A.  Right Inguinal Hernia

The veteran's service medical records show that, in May 1994, 
he was seen with a one week history of a bulge in the right 
inguinal region following sit-ups.  The diagnosis was mild 
adductor strain.  His service medical records for complaints 
of In March 1996, he again was seen for complaints of pain in 
his right groin after lifting weights.  He was discharged 
from active duty in January 1997 and filed his claim the same 
month.  

Pursuant to his current claim, he underwent VA examination in 
April 1997.  The report of that examination notes that he 
related he has had several episodes in which he has had 
tenderness in the groin area, which made him unable to stand 
erect.  The examiner described the veteran as asymptomatic, 
well developed, and in no acute distress.  Examination 
revealed a small, right, indirect hernia.  

The RO granted the veteran service connection for right 
inguinal hernia in April 1997, effective from the first day 
following the day of his separation from active duty service, 
and assigned a noncompensable evaluation.  

During the veteran's December 1997 personal hearing, he 
testified that he has problems walking, bending, running, 
jumping, and standing for any length of time because of his 
hernia.  

The veteran's right inguinal hernia is rated under Diagnostic 
Code 7338.  Under this code, a noncompensable is warranted 
for an inguinal hernia that is small, reducible, or without 
true hernia protrusion, or for one that is preoperable but 
remediable.  A 10 percent evaluation is warranted for a 
recurrent postoperative hernia which is readily reducible and 
well supported by a truss or belt.  For a 30 percent 
evaluation, the medical evidence must show a small recurrent 
postoperative hernia, or an unoperated irremediable hernia 
that is not well supported by a truss or is not readily 
reducible.  A 60 percent evaluation is warranted for a large, 
recurrent, postoperative inguinal hernia that is not well 
supported under ordinary condition and is not readily 
reducible, or when the inguinal hernia is considered 
inoperable.  

Although the veteran complains of pain in his groin which 
hinders his ability to walk, stand, and run, the examiner 
during the veteran's April 1997 VA examination specifically 
noted that the veteran was asymptomatic.  In the absence of 
medical evidence showing an irreducible or large hernia, that 
he must wear a truss or a belt, or that he has undergone an 
operation for the hernia, the noncompensable evaluation under 
Diagnostic Code 7338 is appropriate and consistent with both 
medical findings at the time of the grant of service 
connection and with current findings.  Additionally, because 
there is a specific diagnostic code for evaluating an 
inguinal hernia, consideration of other diagnostic codes as 
alternative bases for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20.  In any event, 
however, there are no symptoms associated with the hernia 
that would warrant consideration under any other potentially 
applicable diagnostic code.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.


B.  Left Arm Burn Residuals

While on active duty, the veteran sustained first and second 
degree burns on his left arm as the result of a flash fire 
from a field stove when diesel fuel splashed on his arm and 
clothing.  He was sent to a military hospital where his skin 
was debrided and wrapped.  Post-service, his April 1997 VA 
examination report notes that he complained of decreased 
strength in his left elbow, which he noted while lifting 
weights.  Upon examination, the skin on the left arm revealed 
an area of depigmentation on the posterior forearm and a 1-cm 
area of scar tissue distal to the elbow and a 1-cm area of 
scar tissue.  There was no tenderness.  He had full range of 
motion of the fingers of the right hand.  In April 1997, the 
RO granted service connection for residuals of a burn to the 
left arm, assigned the disability a noncompensable 
evaluation, and made the grant of benefits effective from the 
first day following the day the veteran was separated from 
active duty service.  

During the veteran's personal hearing, he testified that the 
residual burn scars affected his employment as a cook, in 
that he found it difficult and painful to work around heat.  

In the veteran's case, his residuals of a burn to his left 
arm are rated by analogy to second-degree burn scars under 
Diagnostic Code 7899-7802.  Diagnostic Code 7802 provides for 
a 10 percent evaluation if the medical evidence shows a 
second degree burn scar involving an area or areas 
approximating one square foot (0.1m. squared). 

Here, however, there is no medical evidence of, or of 
disability comparable to, and second-degree burn scar 
approximating one square foot.  Where, as here, the 
requirement(s) for a compensable evaluation are not met, the 
rating schedule authorizes the assignment of a zero percent 
(noncompensable) evaluation.  See 38 C.F.R. § 4.31.  Hence, a 
noncompensable evaluation under Diagnostic Code 7802 is 
appropriate.  Furthermore, in the absence of disfiguring 
scars on his head, face or neck, or third degree scars, or 
scars that are poorly nourished with repeated ulceration, or 
scars that are tender and painful on objective demonstration, 
or scars resulting in functional impairment, or of disability 
comparable to a skin condition, there is no basis for 
assignment of any higher evaluation under Diagnostic Codes 
7800 through 7819, pertaining to the skin, or any other 
diagnostic code, since the veteran's discharge from service. 

C.  Right Hand Burn Residuals

The veteran sustained first and second-degree burns to his 
right hand from the same field stove flash fire noted above.  
On VA examination of April 1997, the veteran's right hand 
revealed a small area of depigmentation on the volar aspect 
of the hand.  There was no tenderness. There was no crepitus 
of the right hand fingers.  He had full range of motion of 
his right fingers and there was no swelling of the finger 
joints.  

The veteran's right hand burn residuals are also rated by 
analogy to second-degree burn scars under Diagnostic Code 
7899-7802.  However, as with the left arm, there is no basis 
for assignment of a compensable evaluation under Diagnostic 
Code 7802 in the absence of medical evidence showing a 
residual scar approximating one square foot.  Likewise, there 
is no medical evidence of scarring than the small area of 
depigmentation currently shown, third degree burns, 
disfiguring scars on his face, neck or head, or scars that 
are poorly nourished with repeated ulceration, tenderness, or 
a scars resulting in functional impairment, or of disability 
comparable to a skin condition, so as to warrant a higher 
evaluation under Diagnostic Codes 7800 through 7819, or any 
other diagnostic code.  Consequently, the Board must conclude 
that the currently assigned noncompensable evaluation 
adequately compensates the veteran for his right arm 
residuals of a second-degree burn both presently and at the 
time of the grant of service connection, and that the 
criteria for a higher rating are not met.  See 38 C.F.R. 
§ 4.31.

D.  Conclusion

The above determinations pertaining to the veteran's service-
connected disabilities are based on application of pertinent 
provision of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate any of 
the service-connected disabilities under consideration-
either the right inguinale hernia, or residuals of second-
degree burns to his left arm or right hand.  For example, 
there has been no showing that any one of those disabilities 
has, in and of itself, caused marked interference with his 
employment, i.e., beyond that contemplated in the assigned 
evaluation.  Although the veteran maintains that each of 
those disabilities has interfered with his employment as a 
cook, in that he finds it hard to stand on his feet for too 
long because of his hernia, and being around heat because of 
his scaring, he has not submitted any evidence of lost work 
or compromised employment because of such problems.   
Further, the disabilities have not necessitated frequent 
periods of hospitalization, nor have the disabilities 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors as those indicated above, the Board is not 
required to remand this case to the RO for procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-9(1995); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for bilateral hearing loss is denied.  

In the absence of evidence of a well-grounded claim, service 
connection for left inguinal hernia is denied.  

As evidence of a well-grounded claim for service connection 
for arthritis of the fingers has been presented, the appeal, 
to this extent only, is granted.  

As the assignment of an initial noncompensable evaluation 
assigned for right inguinal hernia was proper, a higher 
evaluation is denied.  

As the assignment of an initial noncompensable evaluation 
assigned for residuals of a burn to the left arm was proper, 
a higher evaluation is denied.  

As the assignment of an initial noncompensable evaluation 
assigned for residuals of a burn to the right hand was 
proper, a higher evaluation is denied.  


REMAND

The Board has determined that the veteran has met his initial 
burden of submitting evidence of a well-grounded claim on the 
issue of entitlement to service connection for arthritis of 
the fingers.  As the veteran has submitted a well-grounded 
claim on that issue, the RO must now consider the claim on 
the merits.  However, prior to adjudication of the claim on 
the merits, additional development is warranted.  

The examiner's assessment of "right hand pain, secondary to 
arthritis" and X-ray interpretation in April 1997 both 
suggest that the veteran currently has arthritis in at least 
one of his hands.  However, to properly adjudicate the claim 
for service connection, a definitive assessment of whether, 
and to what extent he currently has arthritis of the hand(s), 
and whether it is at least as likely as not that such was 
present either in service, or to a compensable degree within 
one year after discharge (e.g., in April 1997).  Hence, the 
veteran should undergo appropriate VA examination to obtain 
the necessary medical evidence.  Moreover, to ensure that the 
examiner's consideration of the veteran's pertinent medical 
history is an informed one, the RO should obtain and 
associate with the claims file all  outstanding records of 
pertinent medical treatment of the veteran since his 
discharge from service.  


Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
from all VA and non-VA sources identified 
by the veteran.  However, if any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After completion of the foregoing 
development, the RO should schedule the 
veteran to undergo a VA examination of 
his hands for the purpose of determining 
whether, and to what extent, he suffers 
from arthritis of the fingers.  It is 
imperative that the physician who is 
designated to examine the veteran review 
the evidence in his claims folder, to 
include his service medical records, 
report of the veteran's April 1997 VA 
examination (including the X-ray report), 
and a complete copy of this REMAND).  All 
tests, studies, and consultations deemed 
necessary should be accomplished; all 
clinical findings should be reported in 
detail (to whether limited and/or painful 
motion is shown); and all such findings 
should be associated with a definitive 
diagnosis.  

If arthritis in the fingers of one or 
both hands is found, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any such 
arthritis was present to a compensable 
degree (i.e., manifested by limitation of 
motion, or painful motion) either in 
service or within the first year after 
the veteran's January 1997 discharge. 

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If any action taken is 
not taken, or is deficient in any manner, 
appropriate corrective action should be 
undertaken.

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim for service connection 
for arthritis of the fingers on the basis 
of all pertinent evidence of record, and 
all pertinent legal authority.  

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded the appropriate opportunity 
to submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

